Case 1:20-cv-03395-KMT Document 1 Filed 11/16/20 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: _______________________________

BRYAN DEMERATH, an individual; and
JACOB DEMERATH, an individual,

       Plaintiffs,

v.

TRI-LAKES GARAGE DOORS, LLC, a Colorado limited liability company; and
WALTER JAMES HATLEY, JR., an individual,

      Defendants.
______________________________________________________________________________

                       COMPLAINT AND JURY DEMAND
______________________________________________________________________________

       Plaintiffs Bryan Demerath and Jacob Demerath (collectively “Plaintiffs”), by and through

counsel, Lewis Kuhn Swan PC, complain as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has original federal question jurisdiction pursuant to 28 U.S.C. § 1331

because Plaintiffs allege a claim under the Fair Labor Standards Act (“FLSA”).

       2.      Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

Plaintiffs’ claim under the Colorado Overtime & Minimum Pay Order (the “COMPS Order”), 7

C.C.R. § 1103-1, because this state law claim is so closely related to Plaintiffs’ federal claim that

they form part of the same case or controversy.

       3.      Defendant Tri-Lakes Garage Doors, LLC (“TLGD”) is subject to general personal

jurisdiction in the State of Colorado because its principal place of business is in this state.
Case 1:20-cv-03395-KMT Document 1 Filed 11/16/20 USDC Colorado Page 2 of 8




       4.      Defendant Walter James Hatley, Jr. (“Mr. Hatley”) is subject to general personal

jurisdiction in the State of Colorado because he is domiciled in this state.

       5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claims occurred in this District.

                                          THE PARTIES

       6.      Plaintiff Bryan Demerath is an individual who is domiciled and resides in

Monument, Colorado.

       7.      Plaintiff Jacob Demerath is an individual who is domiciled and resides in

Monument, Colorado.

       8.      TLGD is a Colorado limited liability company maintaining its principal place of

business in Larkspur, Colorado.

       9.      Mr. Hatley is, upon information and belief, the sole member of TLGD.

       10.     Mr. Hatley is domiciled and resides in the State of Colorado.

       11.     Mr. Hatley is, and at all points relevant to this Complaint has been, responsible for

TLGD’s pay practices and exercises substantial control over TLGD’s finances and operations.

Among other things, Mr. Hatley approved or disapproved time entries, determined rates of pay,

and assigned employees (including Plaintiffs) to certain jobs. Accordingly, he is individually liable

for TLGD’s illegal pay practices as alleged herein pursuant to the FLSA and the COMPS Order.

       12.     TLGD and Mr. Hatley are collectively referred to as “Defendants.”

                                  GENERAL ALLEGATIONS

       13.     TLGD is a company that specializes in repairing, replacing, and installing

residential garage doors.


                                                  2
Case 1:20-cv-03395-KMT Document 1 Filed 11/16/20 USDC Colorado Page 3 of 8




       14.     Plaintiff Bryan Demerath was hired by Defendants as a garage door technician on

or around May 1, 2019.

       15.     In or around October 2019, Bryan Demerath was given the title “general manager.”

He remains employed by TLGD with the title “general manager.”

       16.     Plaintiff Jacob Demerath was hired by Defendants as a garage door technician on

or around May 6, 2019, took several months off of work, and then resumed his employment in or

around mid-February 2020. He remains employed by TLGD as a garage door technician.

       17.     Garage door technicians’ job duties are such that they are not exempt from the

minimum wage and overtime compensation requirements of the FLSA and COMPS Order. Those

job duties consist of repairing, replacing, and installing residential garage doors under the direction

and supervision of Mr. Hatley.

       18.     Bryan Demerath’s job duties as a “general manager” are such that he is not exempt

from the minimum wage and overtime compensation requirements of the FLSA and COMPS

Order. His job duties consist of repairing, replacing, and installing residential garage doors under

the direction and supervision of Mr. Hatley.

       19.     As a “general manager,” Bryan Demerath does not have authority to exercise

discretion over matters of business significance, hire or fire employees, set schedules, or engage

in any managerial duties.

       20.     At all relevant times, Defendants properly classified Plaintiffs as employees.

       21.     At all relevant times, Defendants compensated Plaintiffs on an hourly basis.

       22.     Plaintiffs have regularly worked more than 40 hours per workweek. For example,

in the workweek starting on September 21, 2020, Bryan Demerath worked approximately 48.75


                                                  3
Case 1:20-cv-03395-KMT Document 1 Filed 11/16/20 USDC Colorado Page 4 of 8




hours. As another example, in the workweek starting on March 23, 2020, Jacob Demerath worked

approximately 46 hours.

       23.     Defendants have failed to pay Plaintiffs minimum wages for all hours actually

worked and overtime compensation for all hours worked over forty (40) in a workweek.

       24.     Defendants’ pay practices are such that Plaintiffs are regularly deprived of overtime

compensation and minimum wages to which they are legally entitled.

       25.     For example, Defendants often automatically deduct a 30-minute lunch break from

Plaintiffs’ daily earned pay, regardless of whether or not Plaintiffs actually take a lunch break.

       26.     As another example, Defendants calculate overtime compensation based on an “80-

hours per two-weeks” model (i.e., Plaintiffs are only paid overtime if they work in excess of eighty

(80) hours over the course of two consecutive workweeks). The FLSA and COMPS Order,

however, require that overtime be calculated on a workweek-by-workweek basis.

       27.     As the sole member of TLGD, Mr. Hatley exercises total control over these and

other pay practices.

       28.     Defendants have in place inadequate timekeeping methods for tracking and

recording the time Plaintiffs spend working.

       29.     Throughout all relevant time periods, Defendants failed to maintain accurate and

sufficient time records and endeavored to maintain opacity in their pay practices.

       30.     Defendants’ violations of the FLSA and COMPS Order were not in good faith. Mr.

Hatley is aware, or reasonably should be aware, that Plaintiffs are entitled to overtime

compensation for all hours worked over forty (40) per workweek and/or twelve (12) per workday,

as well as minimum wages for all hours actually worked. Moreover, when these overtime


                                                  4
Case 1:20-cv-03395-KMT Document 1 Filed 11/16/20 USDC Colorado Page 5 of 8




violations were brought to Mr. Hatley’s attention, he failed to remit the amounts undisputedly

owed.

        31.     Defendants have failed to properly compensate Bryan Demerath for a number of

hours worked.

        32.     Defendants have failed to properly compensate Jacob Demerath for a number of

hours worked.

                            FIRST CLAIM FOR RELIEF
              FAIR LABOR STANDARDS ACT (29 U.S.C. §§ 206(a)(1), 207(a)(1))
                              Against Both Defendants

        33.     All preceding paragraphs are incorporated.

        34.     At all relevant times, TLGD was an employer engaged in interstate commerce

within the meaning of the FLSA.

        35.     At all relevant times, on information and belief, TLGD has had gross annual

revenues exceeding $500,000.

        36.     At all relevant times, Mr. Hatley was an employer engaged in interstate commerce

within the meaning of the FLSA.

        37.     At all relevant times, Defendants employed Plaintiffs within the meaning of the

FLSA.

        38.     Throughout the course of their employment by Defendants, Plaintiffs have

frequently worked over forty (40) hours per workweek and were thus entitled to overtime

compensation at a rate of not less than one-and-one-half their regular rate of pay.

        39.     Throughout the course of their employment by Defendants, Plaintiffs regularly

worked through their regularly scheduled breaks and were not paid for this time worked.


                                                 5
Case 1:20-cv-03395-KMT Document 1 Filed 11/16/20 USDC Colorado Page 6 of 8




       40.     Because Plaintiffs did not receive all overtime compensation and minimum wages

to which they were entitled, Defendants violated the FLSA.

       41.     Defendants have failed to make, keep, and preserve records with respect to

Plaintiffs sufficient to determine their wages, hours, and other conditions and practices of

employment in violation of the FLSA.

       42.     Defendants’ violations of the FLSA were not in good faith because, among other

things, they were well aware of their legal obligations to pay overtime compensation and

affirmatively instructed Plaintiffs to work through lunch if necessary.

       43.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning 29 U.S.C. § 255(a).

       44.     Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from

Defendants unpaid overtime compensation, unpaid minimum wages, actual and liquidated

damages, including TLGD’s share of FICA, FUTA, state unemployment insurance, and any other

required employment taxes, reasonable attorneys’ fees, costs, and disbursements of this action,

pursuant to 29 U.S.C. § 216(b).

                        SECOND CLAIM FOR RELIEF
                COLORADO MINIMUM WAGE ORDER (7 CCR § 1103-1)
                            Against Both Defendants

       45.     All preceding paragraphs are incorporated.

       46.     At all relevant times, Plaintiffs were employed by TLGD within the meaning of the

COMPS Order.




                                                 6
Case 1:20-cv-03395-KMT Document 1 Filed 11/16/20 USDC Colorado Page 7 of 8




       47.      Because TLGD was, at all relevant times, an employer within the meaning of the

FLSA, it was also an employer within the meaning of the COMPS Order pursuant to 7 CCR §

1103-7-2.7.

       48.      Because Mr. Hatley was, at all relevant times, an employer within the meaning of

the FLSA, he was also an employer within the meaning of the COMPS Order pursuant to 7 CCR

§ 1103-7-2.7.

       49.      Defendants violated the COMPS Order by failing to pay Plaintiffs for all hours

worked at the required rates set forth in the COMPS Order.

       50.      Due to Defendants’ violations of the COMPS Order, Plaintiffs are entitled to

recover from TLGD proper compensation for all hours worked (including minimum wages, and

overtime compensation at the appropriate premium for hours worked over forty (40) in a

workweek or twelve (12) in a work day), any statutory penalties, including TLGD’s share of FICA,

FUTA, state unemployment insurance, and any other required employment taxes, reasonable

attorneys’ fees, costs, and disbursements of this action, pursuant to the COMPS Order.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for the following relief:

   a) Judgment in their favor on their claims for relief;

   b) A declaratory judgment that the practices complained of herein are unlawful under the

       FLSA and the COMPS Order;

   c) An injunction requiring Defendants to cease their unlawful practices under, and to comply

       with, the COMPS Order;

   d) An award of overtime compensation due under the FLSA and the COMPS Order;


                                                7
Case 1:20-cv-03395-KMT Document 1 Filed 11/16/20 USDC Colorado Page 8 of 8




   e) An award of liquidated damages as a result of Defendants’ willful failure to properly

      compensate Plaintiffs pursuant to 29 U.S.C. § 216;

   f) An award of damages representing TLGD’s share of FICA, FUTA, state unemployment

      insurance, and any other required employment taxes;

   g) An award of pre-judgment and post-judgment interest;

   h) An award of costs and expenses of this action together with reasonable attorneys’ and

      expert witness fees; and

   i) Such other and further relief as this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand a trial by jury on all issues so triable.

      Respectfully submitted this 16th day of November, 2020.

                                             /s/ Andrew E. Swan
                                             Andrew E. Swan
                                             Paul F. Lewis
                                             Michael D. Kuhn
                                             LEWIS | KUHN | SWAN PC
                                             620 North Tejon Street, Suite 101
                                             Colorado Springs, CO 80903
                                             Telephone: (719) 694-3000
                                             Facsimile: (866) 515-8628
                                                         plewis@lks.law
                                                         mkuhn@lks.law
                                                         aswan@lks.law

                                             Attorneys for Plaintiff

Plaintiffs’ Address
17255 Leisure Lake Drive
Monument, CO 80132




                                                8
